Citation Nr: 0720907	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-08 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for Meniere's Disease 
with vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied service 
connection for post-traumatic stress disorder (PTSD), and 
"Meniere's Disease with vertigo."   

In April 2003, the veteran indicated on her appeal form (VA 
Form 9) that she desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO in March 2006, the veteran stated that she desired a 
videoconference hearing in lieu of a Travel Board hearing.  
In a statement, received in September 2006, the veteran 
stated that she wished to withdraw her request for a hearing.  
See 38 C.F.R. § 20.702(e) (2006).  Accordingly, the Board 
will proceed without further delay.

The issue of service connection for Meniere's Disease with 
vertigo is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


FINDING OF FACT

The veteran does not have PTSD that is related to her active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that she has PTSD as a result of duty in 
Honduras.  Specifically, the veteran asserts that she has 
PTSD due to the following two stressors during service in 
Honduras, where she served between August and December of 
1983: 1) while on guard duty at Camp Pamerola in August 1983, 
she heard a shot fired somewhere outside the perimeter; and 
2) in February 1984, after returning to the Continental 
United States, she learned that an officer in the 101st 
Airborne Division (hereinafter "J.W.S."), was killed in 
action in Honduras.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).

The veteran's discharge (DD Form 214) shows that her military 
occupation specialty was tactical communications systems 
operator/mechanic.  

The veteran's service records include a citation for an Army 
Achievement Medal, dated in February 1984, which indicates 
that between August 17, 1983 and December 30, 1983, she 
served with Company A, 101st Aviation Battalion, 101st 
Airborne Division (Air Assault) in the Republic of Honduras.  
See also veteran's personnel file (DA Form 20).  

A review of the veteran's service records shows that she had 
one year and ten months of foreign service.  Her awards 
included the Overseas Service Ribbon.  In addition, the unit 
to which she belonged in late 1983, the 101st Aviation 
Battalion, received a Superior Unit Award for its performance 
in Honduras.  

The transcript of an electronic mail (email) from a former 
Army chaplain (R.J.J.), dated in April 2003, shows that he 
discussed his service in Honduras, to include indicating that 
he had counseled the veteran at that time.  He stated, "I 
recall no incidents involving our helicopters, nor any 
attempts to enter our camp."  

The veteran has submitted a number of articles which discuss 
the United States' efforts against the Contras in Honduras 
and Nicaragua in the early 1980s, and which note the 
participation of the 101st Aviation Battalion in this effort.  
The veteran has also submitted a number of photographs that 
appear to show U.S. Army units in Honduras, to include 
disabled helicopters.  

The veteran's service records do not show that she received 
commendations or awards that warrant the conclusion that she 
participated in combat, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  See 
VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  In addition, the Board 
points out that there is no evidence to show that any member 
of the veteran's unit participated in combat.  See Ashley v. 
Brown, 6 Vet. App. 52, 56 (1993).  The Board therefore finds 
that the veteran did not participate in combat.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.  Furthermore, to the extent that medical 
examiners may have concluded that the veteran has PTSD due to 
combat, these were based on an oral history as provided by 
the veteran, and are otherwise lacking in a factual basis so 
as to outweigh the information in the veteran's service 
records and the service documents.  See Sizemore v. Principi, 
18 Vet. App. 264, 275 (2004); Cohen, 10 Vet. App. at 140; 
West v. Brown, 7 Vet. App. 70, 77 (1994); see also M21-1MR, 
Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, her 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, her alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also M21- 1MR, Part III.iv.4.H.29.a, i.  

With regard to stressor #1, the veteran has not asserted that 
a report was ever made of this incident.  She has not 
asserted that there were any witnesses, that there were any 
friendly or enemy casualties, or that there was even any 
property damage.  In this regard, the Board notes that 
although she described the fire as "incoming" in a stressor 
statement received in May 2002, in a January 2005 VA 
examination report she stated that, "It was not clear 
whether these shots were fired toward her."  See also 
Statement in Support of Claim, dated in December 2006.  Under 
the circumstances, this stressor appears to be an anecdotal 
event that is not capable of verification.  See M21- 1MR, 
Part IV.ii.1.D.15.a (attempt at corroboration not required 
where stressors are not capable of being documented), and 
14.d. (noting that claimants must provide, at a minimum, a 
stressor that can be documented).  Accordingly, as this 
claimed stressor is not capable of being documented, it may 
not serve as a basis for a grant of her claim.  

The Board further notes that the veteran has also made a 
number of assertions that during her service in Honduras she 
was under stress, to include while riding in a helicopter, 
that she saw the wreckage of U.S. helicopters after they had 
been shot down, and that she was in fear for her life.  
However, no time frames have been identified, and by their 
nature, these "stressors" are anecdotal incidents so 
lacking in detail that they are not capable of being 
documented.  Id.; see also, Cohen, 10 Vet. App. at 149-150.  
Therefore, additional development as to these claimed 
stressors is not warranted, they are not verified, and they 
may not serve as a basis for a grant of her claim.  Id.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
has previously held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat); VAOPGCPREC 12-99 at 3.  

With regard to stressor #2, the claims files include a 
"Statement of Medical Examination and Duty Status," (DA Form 
2173), dated in February 1984, which notes that J.C. S. 
served with Company B, 229th Attack Helicopter Battalion, TF 
101st Aviation, Honduras CA (Central America), and that in 
January 1984 he was killed in action after his aircraft was 
shot down in Nicaragua.  

The Board has determined that this stressor may not be 
accepted.  Under M21- 1MR, Part III.iv.4.H.29.d., "Credible 
supporting evidence that an in-service stressor actually 
occurred includes not only evidence that specifically 
documents the veteran's personal participation in the event, 
but evidence that indicates the veteran served in the 
immediate area and at the particular time in which the 
stressful event is alleged to have occurred, and supports the 
description of the event.  See also M21- 1MR, Part 
III.iv.4.H.29.e (discussing evidentiary requirements to show 
a "claimant's personal participation" and "the veteran's 
personal exposure to  the event").  In this case, the 
veteran asserts that she learned of the death of J.C.S. (in 
Nicaragua) while she was watching a news broadcast in the 
United States.  See veteran's statements, received in 
September 2006; Statement in Support of Claim, dated in 
December 2006.  According to the DA Form 2173, J.C.S. was a 
not a member of the veteran's battalion; he was killed in 
Nicaragua in January 1984, i.e., the month following the 
veteran's return to the Continental United States.  Under the 
circumstances, she did not serve in the immediate area and at 
the particular time in which the stressful event is alleged 
to have occurred, her personal participation/personal 
exposure to the claimed stressor is not alleged or shown, and 
this claimed stressor may not serve as a basis for a grant of 
her claim.  Id.  

In summary, the Board has determined that the evidence does 
not warrant the conclusion that a verified stressor exists.  
Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

The Board has considered the veteran's written testimony 
submitted in support of the arguments that she has PTSD as a 
result of her service.  To the extent that these statements 
may be intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis, nor are they sufficient to 
show a nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  In this case, the Board has determined 
that the veteran did not participate in combat and that there 
are no verified stressors.  Accordingly, the veteran's claim 
for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in May 2002, August 2003, and May 
2005, the RO sent the veteran notice letters (hereinafter 
"VCAA notification letters") that informed her of the type of 
information and evidence necessary to support her claim.  The 
RO's letters informed the veteran of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of her claim.  She was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The May 2002 VCAA letter was mailed to 
the appellant prior to the initial RO adjudication of her 
claim in September 2002.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  In addition, any defect with respect to the 
content of the May 2002 VCAA letter is harmless, as the 
veteran has actual knowledge of what is necessary to 
substantiate her claim and of her and VA's respective duties, 
as evidenced by her Statement in Support of Claim dated in 
December 2006.  See also Informal Hearing Presentation, dated 
in May 2007.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports, and a decision of the Social Security 
Administration (SSA) together with the SSA's supporting 
documentation.  The veteran has been afforded an examination 
for the disability in issue, however, the claim has been 
denied for a lack of a verified PTSD stressor.  The Board 
therefore finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied. 


REMAND

With regard to the claim for Meniere's Disease with vertigo, 
this claim was originally denied on a direct basis in 
September 2002.  In March 2003, the RO granted service 
connection for tinnitus.  The veteran's representative 
subsequently asserted that the veteran has Meniere's disease 
with vertigo that was caused or aggravated by her service-
connected tinnitus.  See Informal Hearing Presentation, dated 
in May 2007; 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).   

The Court has stated that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
veteran has not yet been afforded an examination, and an 
etiological opinion has not been obtained.  On remand, the 
veteran should be afforded the appropriate examination, and 
an etiological opinion should be obtained.  

As a final matter, the Board notes that in May 2005, a 
Supplemental Statement of the Case was issued.  Since that 
time, a great deal of additional medical evidence has been 
received.  Although Supplemental Statements of the Case 
(SSOCs) were issued in March, August, and December of 2006, 
and although the issue in those SSOCs was characterized as 
""Service connection for PTSD, Meniere's disease, and 
vertigo," a review of these SSOCs shows that they all 
restricted their analysis to the veteran's PTSD claim.  On 
remand, the RO's readjudication of the claim must include all 
evidence received since the May 2005 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the claims 
folder and a copy of this REMAND to be 
reviewed by a VA or fee- basis physician.

The examiner should give an opinion as to 
the applicable diagnosis (i.e., Meniere's 
Disease, vertigo, etc.), if any.  If, and 
only if, the veteran is determined to have 
Meniere's Disease and/or vertigo, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that: a) any such disability had 
its onset during active service or is 
related to any in-service disease or 
injury, and, b) any such disability was 
caused or aggravated by the veteran's 
service-connected tinnitus. 

If the examiner determines that 
examination of the veteran is required in 
order to provide the requested opinion, 
then an examination should be scheduled.

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand, and all evidence 
received since the May 2005 SSOC.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


